
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.41


NORTHWEST AIRLINES, INC.

2003 LONG TERM CASH INCENTIVE PLAN


        Section 1.    Purpose; Definitions.    

        The purpose of the Northwest Airlines, Inc. 2003 Long Term Cash
Incentive Plan (the "Plan") is to enable Northwest Airlines, Inc. to attract,
retain and reward certain officers of the Company and its Subsidiaries, and
strengthen the mutuality of interests between such employees and the Company's
stockholders, by providing long term performance-based compensation incentives.

        For purposes of this Plan, the following terms shall have the meanings
set forth below:

a."Administrator" means the Compensation Committee of the Board or a
subcommittee thereof or, if the Board elects to administer the Plan, the Board.

b."Award" means a cash bonus award granted pursuant to the Plan.

c."Board" means the Board of Directors of NWA Corp.

d."Cause" means "Cause" as defined in an employment agreement between a
Participant and the Company or, if not defined therein or if there is no such
agreement, "Cause" means (a) an act or acts of personal dishonesty by the
Participant intended to result in substantial personal enrichment of the
Participant at the expense of the Company or a Subsidiary, (b) an act or acts of
personal dishonesty by the Participant intended to cause substantial injury to
the Company or a Subsidiary, (c) material breach (other than as a result of a
Disability) by the Participant of the Participant's obligations under the terms
and conditions of the Participant's employment, which action was (i) undertaken
without a reasonable belief that the action was in the best interests of the
Company or a Subsidiary and (ii) not remedied within a reasonable period of time
after receipt of written notice from the Company or a Subsidiary specifying the
alleged breach, or (d) the conviction of the Participant of a felony.

e."Change in Control" means any one or more of the following:

(i)(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
"Exchange Act")) (a "Person"), other than one or more Permitted Holders or their
Related Parties or any group comprised exclusively of Permitted Holders or their
Related Parties, of beneficial ownership (within the meaning of Rule 13d-3 and
13d-5 promulgated under the Exchange Act, except that such person shall be
deemed to have "beneficial ownership" of all shares that any such Person has the
right to acquire, whether such right is exercisable immediately or only after
the

1

--------------------------------------------------------------------------------

passage of time) of 20% or more (or, if such Person is an Institutional Investor
(as such term is defined in the Rights Agreement dated as of November 20, 1998
between Northwest Airlines Corporation and Norwest Bank Minnesota, N.A.), 25% or
more), of either (A) the then outstanding shares of Common Stock of NWA Corp.
(or its successor by merger, consolidation or purchase of all or substantially
all of its assets) (the "Outstanding Common Stock") or (B) the combined voting
power of the then outstanding voting securities of NWA Corp. (or its successor
by merger, consolidation or purchase of all or substantially all of its assets)
entitled to vote generally in the election of directors (the "Outstanding Voting
Securities"), and (b) the Permitted Holders or their Related Parties
collectively "beneficially own" (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) a lesser percentage of that which is described in each
of clause (A) and (B) above and do not have the right or ability by voting
power, contract or otherwise to elect or designate for election a majority of
the board of directors of NWA Corp. or such successor;

(ii)Individuals who, as of the Effective Date, constitute the Board of Directors
of NWA Corp. (the "Incumbent Board") cease for any reason to constitute at least
a majority of such Board; provided, however, that any individual becoming a
director subsequent to the date hereof, whose election, or nomination for
election by NWA Corp.'s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors of NWA Corp.; or

(iii)Consummation by NWA Corp. of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of NWA Corp.
(a "Business Combination"), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Common Stock and
Outstanding Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns NWA Corp. or all or substantially all of NWA Corp.'s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Common Stock and Outstanding Voting Securities,
as the case may be, and (ii) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of such Board providing for such Business
Combination; or

2

--------------------------------------------------------------------------------

(iv)Approval by the stockholders of NWA Corp. of a complete liquidation or
dissolution of NWA Corp.



f."Company" means Northwest Airlines, Inc. and any successor thereof by way of
merger, consolidation, sale of assets or otherwise.

g."Effective Date" means the date the Plan is approved by the Board, or such
other date designated by the Board.

h."Good Reason" means "Good Reason" as defined in an employment agreement
between a Participant and the Company or, if not defined therein or if there is
no such agreement, "Good Reason" means any one or more of the following:

(i)a material reduction in Participant's compensation or other benefits;

(ii)any material change in Participant's job responsibilities; provided that, so
long as Participant retains a substantial part of his then current oversight
responsibility, a transfer of a portion of such oversight responsibility of
Participant shall not in and of itself constitute a material change in
Participant's job responsibilities; and

(iii)the relocation of the Company's principal executive offices to a location
outside the Minneapolis-St. Paul Metropolitan Area;

i."NWA Corp." means Northwest Airlines Corporation, a Delaware corporation.

j."Participant" means an employee of the Company granted an Award under the
Plan.

k."Performance Period" means a two or more year period ending on a December 31
occurring during the term of the Plan, as determined by the Administrator in
connection with an Award.

l."Permitted Holders" means each of Alfred A. Checchi, Gary L. Wilson, Frederic
V. Malek or Richard C. Blum and Richard C. Blum & Associates—NWA Partners, L.P.,
and also includes NWA Corp. and any employee benefit plan (or related trust)
sponsored or maintained by NWA Corp. or any corporation controlled by NWA Corp.

m."Related Parties" with respect to any Permitted Holders means (i) any spouse
or immediate family member of such Permitted Holder, any trust created primarily
for the benefit of any such individual or such individual's estate, executor,
administrator, committee or other personal representatives or beneficiaries; or
(ii) any trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners, owners or Persons beneficially holding a majority
controlling interest of which consist of one or more of such Permitted Holders
and/or such other Person referred to in the immediately preceding clause (i).

3

--------------------------------------------------------------------------------

l."Subsidiary" means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if each of the corporations
(other than the last corporation in the unbroken chain) owns stock possessing
50% or more of the total combined voting power of all classes of stock in one of
the other corporations in the chain.

        Section 2.    Administration of the Plan.    

a.The Plan shall be administered by the Administrator. The Administrator in its
sole discretion shall have full and absolute power, authority and discretion to
(i) select the officers of the Company and its Subsidiaries to whom Awards may
from time to time be granted hereunder; (ii) determine whether and to what
extent Awards are to be granted hereunder to one or more eligible employees;
(iii) determine the amount covered by each such award granted hereunder;
(iv) determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder (including, but not limited to, the
performance standards, the length of the Performance Period and any other
restrictions or limitations, or any vesting, acceleration or waiver of
forfeiture restrictions regarding any Award, based in each case on such factors
as the Administrator shall determine, in its sole discretion); (v) determine
whether, to what extent and under what circumstances amounts payable with
respect to an Award under the Plan shall be deferred either automatically or at
the election of the Participant; (vi) waive, amend, or modify the performance
standards for any Award; (vii) interpret the provisions of the Plan; and
(viii) take all action necessary or appropriate to administer the Plan. All
decisions, determinations, interpretations or other actions by the Administrator
shall be final and binding on the Participants and the Company.

b.The Board in its sole discretion may from time to time elect to administer
(and, in the event there is no Administrator, shall administer) the Plan and
exercise all of the powers, authority and discretion of the Administrator under
the Plan.


        Section 3.    Change in Control.    

        In the event that (i) a Participant's employment is terminated by the
Company without Cause or the Participant resigns with Good Reason prior to the
Payment Date of an Award and (ii) a Change in Control shall have occurred
following the grant of such Award and within the two year period immediately
preceding the date of such termination, then such Participant shall receive,
promptly after the date of such termination, an Award for the Affected
Performance Period (A) if such termination of employment is during the
Performance Period of such Award, as if the performance standards for such
Performance Period had been achieved at 100% or (B) if such termination of
employment is following the Performance Period of such Award but prior to the
Payment Date, as if the Participant remained employed until the Payment Date.

        Section 4.    Awards.    

a.Subject to the provisions of the Plan, the Administrator shall have authority
to determine the persons to whom and the time or times at which Awards shall be
made, the amount to be awarded pursuant to such Awards, and all other terms and

4

--------------------------------------------------------------------------------

conditions of the Awards. The provisions of Awards need not be the same with
respect to each Participant.

b.Each Award under this Section 4 shall be confirmed by, and subject to the
terms of, an agreement or other instrument by the Company.

        Section 5.    Payment.    

        The amount of an Award for a Performance Period, as determined by the
Administrator, shall be paid to the Participant at such time as determined by
the Administrator after the end of such Performance Period.

        Section 6.    Unfunded Status of Plan.    

        The Plan is intended to constitute an "unfunded" plan for incentive
compensation. With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.

        Section 7.    General Provisions.    

a.Nothing contained in this Plan shall prevent the Board from adopting other or
additional compensation arrangements; and such arrangements may be either
generally applicable or applicable only in specific cases.

b.The adoption of the Plan shall not confer upon any Participant any right to
continued employment with the Company or a Subsidiary or affiliate, as the case
may be, nor shall it interfere in any way with the right of the Company or a
Subsidiary or affiliate to terminate the employment of any of its employees at
any time.

c.The Company shall have the power and the right to deduct or withhold an amount
of cash sufficient to satisfy federal, state and local taxes required by law to
be withheld in connection with a payment made under the Plan.

d.The validity, construction, interpretation, administration and effect of the
Plan shall be governed by the substantive laws, but not the choice of law rules,
of the State of Minnesota.

e.An Award may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of by any Participant, except as may be otherwise provided in
the award agreement relating to the Award. If a Participant or anyone claiming
under or through a Participant attempts to violate this Section 7(e), such
attempted violation shall be null and void and without effect.

f.The Administrator may amend or terminate the Plan and may amend the terms of
the grant of the Awards under the Plan; provided, however, no such termination
or amendments shall impair the rights of a Participant under an Award previously
granted, without such Participant's consent.

5

--------------------------------------------------------------------------------



        Section 8.    Term of Plan.    

        The Plan shall be effective as of Effective Date and shall terminate
when determined by the Administrator.

6

--------------------------------------------------------------------------------

NORTHWEST AIRLINES, INC.
2003 LONG TERM CASH INCENTIVE PLAN

AWARD ACKNOWLEDGMENT


Participant:   Date: January    , 2003 Target Percentage of Base Salary:    

        1.    Grant of Award.    The Company hereby grants a cash bonus award
(the "Award") equal to the Target Percentage listed above, on the terms and
conditions hereinafter set forth. This grant is made pursuant to the terms of
the Northwest Airlines, Inc. 2003 Long Term Cash Incentive Plan (the "Plan"),
which Plan, as amended from time to time, is incorporated herein by reference
and made a part of this Acknowledgement. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.

        2.    Performance Level.    Subject to the Participant maintaining an
average individual performance rating of 3.0 for each calendar year during the
Performance Period, as determined by the Administrator in its sole discretion,
the Participant, subject to Section 6 of this Acknowledgement, shall be entitled
to a cash payment equal to the product of (i) the Participant's Base Salary
multiplied by (ii) the product of (A) the Payout Percentage based on the
Company's attainment of the performance levels set forth below multiplied by
(B) the Target Percentage.

Payout Percentage


--------------------------------------------------------------------------------

  Performance Level

--------------------------------------------------------------------------------

50 % The Company's Average Operating Margin ranks third among the Major
Carriers. 100 % The Company's Average Operating Margin ranks second among the
Major Carriers. 150 % The Company's Average Operating Margin ranks second among
the Major Carriers and the Company's Net Profitability for the Performance
Period exceeds the Net Profitability Threshold OR The Company's Average
Operating Margin ranks first among the Major Carriers. 200 % The Company's
Average Operating Margin ranks first among the Major Carriers and the Company
exceeds the Net Profitability Threshold.

        For purposes of this Acknowledgement:

"Average Operating Margin" shall mean, with respect to a Major Carrier, the
total operating income for the Performance Period divided by the total operating
revenues for the Performance Period (excluding any adjustments approved by the
Administrator for fuel expense and other extraordinary items), each as reported
by such Major Carrier in its public filings.

"Base Salary" shall mean the Participant's annual rate of base salary in effect
on December 31, 2004.

"Major Carriers" shall mean the Company, American Airlines, United Airlines,
Delta Air Lines, Continental Airlines and US Airways.

"Net Profitability" shall mean the net income of the Company, excluding

7

--------------------------------------------------------------------------------

extraordinary items, as determined by the Administrator in its sole discretion.

"Net Profitability Threshold" shall mean, for each fiscal year during the
Performance Period, the amount of Net Profitability determined by the
Administrator in its sole discretion.

"Performance Period" shall mean the period beginning on January 1, 2003 and
ending on December 31, 2004.

"Target Percentage" shall mean the Target Percentage (set forth above) of the
Participant's Base Salary.

        3.    Timing of Payment.    The amount of the Award, if any, determined
by the Administrator, for the Performance Period shall be paid to the
Participant at such time as determined by the Administrator after the end of the
Performance Period, but no later than June 15, 2005 (the "Payment Date").

        4.    Termination of Employment.    

        (a)   If the Participant's employment with the Company or its affiliates
terminates for any reason prior to the Payment Date, the Award shall be
cancelled without payment; provided, however, that if the Participant's
employment with the Company or its affiliates is terminated due to the
Participant's death or Disability (i) during the Performance Period, the
Participant shall be entitled to a pro rata share of the Participant's Award, if
it would have become earned and payable had the Participant remained employed
during the entire Performance Period and at the base salary in effect on the
date of such termination of employment, based on the percentage of the
Performance Period that shall have elapsed through the date of the Participant's
termination of employment, payable on the Payment Date or (ii) following the
Performance Period but prior to the Payment Date, the Participant shall be
entitled to the Participant's Award, if it would have become earned and payable
had the Participant remained employed until the Payment Date, payable on the
Payment Date. For purposes of this Acknowledgement, "Disability" shall mean the
Participant's physical or mental condition which prevents continued performance
of his or her duties and for which the Participant establishes by medical
evidence that such condition will be permanent and continuous during the
remainder of the Participant's life or is likely to be of at least three
(3) years' duration.

        (b)   Notwithstanding the foregoing, if (i) the Participant's employment
is terminated by the Company without Cause or the Participant resigns with Good
Reason prior to the Payment Date and (ii) a Change in Control shall have
occurred within the two year period immediately preceding the date of such
termination, then the Participant shall be entitled, promptly after the date of
such termination, to the Participant's Award (A) if such termination of
employment is during the Performance Period, as if the Payout Percentage for the
Performance Period had equaled 100% or (B) if such termination of employment is
following the Performance Period but prior to the Payment Date, as if the
Participant remained employed until the Payment Date.

        5.    Compensation Limitation.    Notwithstanding the foregoing, in the
event legislation is enacted under which the Company would be entitled to
receive compensation or

8

--------------------------------------------------------------------------------

other payments or assistance from the federal government or any agency or
instrumentality thereof and any payments or benefits payable to the Participant
pursuant to the Plan and the Award do not comply with such legislation, then
(i) to the extent permitted by such legislation, any such payments or benefits
that do not comply with such legislation shall be deferred until such payments
or benefits may be paid under such legislation, and (ii) to the extent such
legislation does not permit the deferral of any such payments or benefits, the
maximum payments and/or benefits Participant may receive from the Company
pursuant to the Plan and the Award (together with any other compensation and/or
benefits received by Participant from the Company) will not exceed the amount
allowed under such legislation.

        6.     Notwithstanding the attainment of the Performance Levels set
forth in Section 2 of this Acknowledgement, the Administrator, in its sole
discretion, may reduce (including to zero) or increase any cash payment
otherwise payable pursuant to Section 2 and the Administrator may, in its sole
discretion, terminate this Award at any time prior to the Payment Date without
the payment of consideration.

        7.    No Right to Continued Employment.    Neither the Plan nor this
Acknowledgement shall be construed as giving the Participant the right to be
retained in the employ of the Company or any affiliate. Further, the Company or
an affiliate may at any time dismiss the Participant free from any liability or
any claim under the Plan or this Acknowledgement.

        8.    Transferability.    The Award may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant otherwise than by will or by the laws of descent and distribution,
and any purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
affiliate.

        9.    Withholding.    The Company shall have the right and is hereby
authorized to withhold from any payment due under this Acknowledgement or under
the Plan or from any compensation or other amount owing to the Participant,
applicable withholding taxes.

        10.    Choice of Law.    THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT
OF THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF MINNESOTA
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

        11.    Award Subject to Plan.    In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

9

--------------------------------------------------------------------------------

            NORTHWEST AIRLINES, INC.
 
 
 
 
 
 
By:
 
 
 
                 

--------------------------------------------------------------------------------

Richard H. Anderson
Chief Executive Officer

10

--------------------------------------------------------------------------------



QuickLinks


NORTHWEST AIRLINES, INC. 2003 LONG TERM CASH INCENTIVE PLAN
AWARD ACKNOWLEDGMENT
